Citation Nr: 0907963	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  08-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2008).  

3.  Entitlement to nonservice-connected death pension.

4.  Entitlement to accrued benefits.  


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from August 1942 to 
February 1946.  He died in July 2007, and the appellant is 
his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

It is noted that all 4 issues on the title page were in a 
statement of the case.  Appellant indicated in a substantive 
appeal that she desired consideration of all issues covered 
in the statement of the case, but made specific argument only 
as to issue 2.  At the hearing before the undersigned 
testimony concerned primarily the first two issues.  In view 
of the statement of the case and appellant's substantive 
appeal, consideration of all 4 issues is appropriate.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran did not receive, nor was he entitled to 
receive, a total compensation rating for at least 10 years 
immediately preceding death.  

2.  The appellant's income is excessive for purposes of 
entitlement to nonservice-connected death pension.

3.  The Veteran did not have a claim for VA benefits pending 
at the time of death.


CONCLUSIONS OF LAW

1.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).

2.  The criteria for entitlement to nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
1541, 1543 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.23, 
3.271-3.277 (2008).

3.  Entitlement to accrued benefits is not warranted.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances. VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued a VCAA notification 
letter in July 2007, after she filed her claim for benefits 
earlier that month.  This notice fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  In the letter, she was informed about 
the information and evidence not of record that is necessary 
to substantiate her claims; the information and evidence that 
VA will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in her possession that pertains to the claims.  The 2007 
letter informed the appellant of the elements of a claim made 
under the provisions of 38 U.S.C.A. § 1318 and of the 
elements of a claim for death pension benefits and accrued 
benefits.

With respect to the Dingess requirements, while the VCAA 
notification letter of record failed to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claims on appeal, such failure is 
harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
claims.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, supra.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issues adjudicated in this decision.  The 
claims file includes all known available relevant evidence 
needed to adjudicate these claims.  Moreover, with respect to 
the claim for accrued benefits (and arguably with the other 
claims decided in this decision), the disposition is based on 
the law, and not the facts.  Thus, there is no duty to assist 
as the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims adjudicated upon the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background & Law and Regulations: DIC under the 
provisions of 38 U.S.C.A. § 1318

The appellant's primary contention, (see her testimony at the 
December 2008 personal hearing), regarding entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is that the 
Veteran was entitled to a total disability rating for the 
requisite period of time (10 years).  Specifically, she 
asserts that a total rating was granted for a period of time 
after discharge, and, while the total rating was later 
reduced, he ultimately was awarded the total rating again.  
Adding the periods together, the 10 period of time for a 
total rating is reached.  The appellant filed her claim in 
July 2007.  The Veteran was in receipt of a 100 percent 
rating for service-connected disabilities from February 22, 
1946, to August 21, 1946.  Upon rating decision in 1949, the 
total rating was reduced to a combined 60 percent.  In a 
September 1998 rating action, a total disability rating based 
on individual unemployability (TDIU) was granted from June 9, 
1998, to the time of his death on July [redacted], 2007.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the Veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) The Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified [ten years in this case] 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the Veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified [ten years in this case];or (3) At the time 
of death, the Veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified [ten years in this case], but was not receiving 
compensation because of certain specified conditions.  See 38 
C.F.R. § 3.22(b).  

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  The appellant's claim 
for DIC under the provisions of 38 U.S.C.A. § 1318 was 
received many years after that date.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Analysis: DIC under the provisions of 38 U.S.C.A. § 1318

The Veteran did not receive a total rating for a continuous 
period of at least 10 years immediately preceding death.  In 
addition, he was not rated totally disabled continuously 
since his release from active duty and for a period of not 
less than five years immediately preceding death; nor was he 
a former prisoner of war.

The Board has considered whether the Veteran was "entitled to 
receive" a total rating for a period of 10 years when 
considering the definition of "entitled to receive" under 38 
C.F.R. § 3.22.  The appellant has not asserted that there is 
CUE in a previous Board or RO decision, there has not been 
newly associated service treatment records (STRs), and the 
Veteran was receiving his total compensation rating (but not 
for 10 continuous years) prior to his death.  Therefore, the 
provisions of 38 C.F.R. § 3.22(b)(3) are not applicable.

As the veteran did not receive, nor was entitled to receive, 
a total rating for at least 10 years immediately preceding 
death, entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is not warranted.



Factual Background, Law and Regulations, & Analysis: Death 
Pension

In a February 2008 statement of the case (SOC) the RO 
notified the appellant that her claim for death pension was 
denied as her income exceeded the maximum annual death 
pension limit.

Under 38 C.F.R. § 3.3, basic entitlement exists if the 
Veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war, and the 
surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§§ 3.23, 3.24.  The Veteran was receiving compensation due to 
service-connected disability based on war service.  
Therefore, the question is whether the appellant has 
excessive income.

The surviving spouse of a Veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 C.F.R. §§ 
3.23, 3.273.  Payments from any kind from any source shall be 
counted as income during the 12-month period in which 
received, unless specifically excluded under 38 C.F.R. § 
3.272. 38 C.F.R. § 3.271.  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month period following receipt of the 
income.  38 C.F.R. § 3.271(c).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations.  38 C.F.R. § 3.21.  
The MAPR is revised every December 1st and is applicable for 
the following 12-month period.  As noted in a correspondence 
letter sent to the appellant in August 2007 regarding the 
denial of entitlement to nonservice-connected death pension 
benefits, the applicable MAPR then in effect was $7329.00.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income.  Certain un-
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12- 
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272.

The evidence of record reflects that the appellant's income 
came from her SSA benefits was listed as $11,658.00, 
annually.  She listed expenses as being $1,122.00 for 
Medicare.

The Board finds that entitlement to nonservice-connected 
death pension benefits is not warranted.  For the year 2007, 
without evaluating the validity of the listed medical 
expenses, the appellant would have income in excess of the 
MAPR, $7,329.00, if all expenses were subtracted.  

Therefore, although the veteran had wartime service, and was 
receiving compensation for a service-connected disability, 
the appellant's income is excessive for purposes of 
entitlement to nonservice-connected death pension.

Factual Background, Law and Regulations, & Analysis: Accrued 
Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  During his lifetime, the 
Veteran filed multiple claims, to include requests for 
increased ratings which were denied until a September 1998 
rating decision when a 10 percent rating for a right muscle 
wound was increased to 20 percent and a TDIU was granted.  

Upon the death of a Veteran, certain persons shall be paid 
periodic monetary benefits to which the Veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
Veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  Jones v. 
West, 146 F.3d 1296 (Fed. Cir. 1998). 

There is no evidence that the Veteran filed a claim after the 
September 1998 rating decision or had a previous pending 
claim that was not resolved by the granting of an increased 
rating and the TDIU.  The Board finds that the appellant is 
not entitled to accrued benefits, as there is no evidence 
that the Veteran had a claim for VA benefits pending at the 
time of death.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to nonservice-connected death pension is denied.

Entitlement to accrued benefits is denied.


REMAND

As noted earlier, VCAA eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  In the present case, the appellant filed a VA 
Form 21-534, Application For Dependency And Indemnity 
Compensation, Death Pension, And Accrued Benefits By A 
Surviving Spouse Or Child (Including Death Compensation If 
Applicable) (Form 21-534) in July 2007.  She specifically 
claimed that the cause of the Veteran's death was due to his 
military service.  Although the letter furnished to the 
appellant later that month informed her of her opportunity to 
submit "medical evidence that will show a reasonable 
probability that the condition that contributed to the 
veteran['s] death was caused by injury or disease that began 
during service," the letter did not specifically acknowledge 
the RO's consideration of the appellant's cause of death 
claim and, in fact, listed only the issues of entitlement to 
DIC, death pension, and accrued benefits.

Moreover, the July 2007 letter did not include a statement of 
the conditions for which the Veteran was service connected at 
the time of his death-despite evidence in the claims folder 
that he did indeed have service-connected disabilities at the 
time of his demise.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-353 (2007) (in which the United States Court of Appeals 
for Veterans Claims (Court) held that, because the RO's 
adjudication of a DIC claim hinges first on whether a Veteran 
was service connected for any condition during his or her 
lifetime, the § 5103(a) notice in such a claim must include, 
inter alia, a statement of the conditions (if any) for which 
a Veteran was service connected at the time of his or her 
death).  The Board finds, therefore, that a remand of the 
current appeal is necessary to afford the appellant proper 
VCAA notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Also, at the 2008 personal hearing, the appellant referenced 
pertinent post-service treatment that the Veteran received at 
the VA facility in Little Rock, Arkansas.  It is also noted 
that the record reflects that he died at a private hospice 
facility.  Records of his terminal stay are also not of 
record.  It does not appear that any attempt has been made to 
obtain copies of these VA or private facility records.  The 
Board believes, therefore, that, on remand, the AMC should 
try to procure copies of previously unobtained records of 
post service treatment that the veteran may have received at 
the VA facility in Little Rock and at the private facility.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should furnish the appellant 
a corrective VCAA notification letter 
with regard to issue of entitlement to 
service connection for the cause of the 
Veteran's death.  The notification letter 
should fully comply with, and satisfy, 
the provisions of the VCAA.  In so doing, 
the letter should include a statement of 
the disabilities for which the Veteran 
was service connected at the time of his 
death.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Hupp v. Nicholson, 21 
Vet. App. 342, 352-353 (2007); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 
2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  With any necessary authorization from 
the appellant, the AMC should attempt to 
obtain copies of pertinent treatment 
records identified that are not currently 
of record.  This includes previously 
unobtained records of treatment that the 
Veteran received at the VA facility in 
Little Rock, Arkansas and also from the 
Arkansas Hospice at 2502 W. 28th in Pine 
Bluff, Arkansas 71603.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the appellant is to be 
informed of any records that could not be 
obtained.  

3.  Thereafter, the AMC should re-
adjudicate the issue of entitlement to 
service connection for the cause of the 
Veteran's death.  If the decisions remain 
in any way adverse to the appellant, she 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


